DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to amendments/arguments for U.S. Application No. 15/839508 filed on March 08, 2022.


Response to Arguments
2.	The Applicants have been considered but are not persuasive. 


	On Pg. 10 of remarks in regards to 4, 5, 13 relating to claim 1, Applicant states “Claims 4, 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Koskas in combination with Hamilton in view of Shah et al. (US 10,055,114 B2, hereinafter Shah). 
Applicant understands that there is an error in the rejection, and that Shimada is also relied upon for the rejection of claims 4,5 and 13. Nonetheless, clarification is respectfully requested”

	Examiner replies that heading incorrectly left off the Shimada reference as the Shimada references was it applied to the independent claim.  The error was a spelling error and is corrected below. 


	On Pg. 12-14 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “In short, the Koskas results in multiple tables, while the presently claimed subject matter results in ONE FINAL table, stored in a memory, of the further modified time-series data. Hence, rather than "Reducing the number of cells that need to be reviewed for each assessment may reduce the amount of time and other computational resources used for performing the assessment", for example due to the presently claimed "the respective attribute values for the two or more entities, and corresponding entity values for the two or more entities, associated with a same time value are combined into a same cell in the further modified time-series data", Koskas increases storage space and increases an amount of time for reviewing results and generally increases use of other computational resources used. Hamilton does not relieve the deficiencies of Koskas. Rather, Hamilton is relied upon by the Office only for the feature of "the entity comprising a physical device, and the attribute values of the entity comprising measurement, in a series of measurements over time, of the attribute of the physical device by a sensor".”

	Examiner replies that Shimada does teach this limitation. Fig. 3 and Par. 0111 and Par. 0112 Shimada discloses the aggregate values when there is the same attribute at the same measurement, date and time.  The attribute is seen as the attribute values.  The measurement is seen as the entity values.  The same value is seen as the date and time. The single cells for the date and & time show the aggregate values were merged into one single cell.

	

					Applicant
3.	Applicant is encouraged to contact the Examiner in hopes of reaching a resolution in light of compact prosecution. 


 


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 8-12, 15-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Koskas (US 6,711,563 B1, hereinafter Koskas) and further in view of Hamilton, II et al. U.S. Patent Application Publication No. 2010/0017242 (herein as ‘Hamilton’) and Shimada et al. U.S. Patent Application Publication No. 2017/0308668 (herein as ‘Shimada’).

With respect to Claim 1, Koskas discloses a method comprising:
accessing at a computing device, timer-series data stored at a memory, the time-series data comprising an entity value of an entity stored at the memory in association with attribute value of an attribute of the entity (Fig 8, Col 9 lines 23-26, discloses a flat file which contains entity values, considered as client names, and attribute values (Birth Year, Gender, etc.) for each of these entities);
Koskas does not teach but Hamilton teaches the entity comprising a physical device, and the attribute values of the entity comprising measurement, in a series of measurements over time, of the attribute of the physical device by a sensor (Par. 0024 Hamilton discloses the power metering monitoring the power flowing from regular redefined intervals. The power meter contains the monitor the scheduling information for the devices. The attribute is seen as the scheduling information of the power meter);
Koskas and Hamilton are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to data storing of Koskas to include the ordering and storing data of Hamilton, to allow data to be easily understood. The suggestion/motivation to combine is that it would be obvious to try in order to ensure a device comprise with promised or required energy restrictions and efficiencies. (Par. 0005 Hamilton).
Koskas teaches assigning at the computing device, to the entity value an entity value identifier that is incrementable (Fig 9, Col 9 lines 57-67, discloses a link table being created and as a part of this process, an entity value (client info, which further consists of the client name) receiving an identifier in the form of a link value/integer index (Col 7 lines 37-40), represented as an integer, which is incrementals);
assigning at the computing device, to the attribute values attribute value identifier that are incrementable (Fig 9, Col 9 lines 57-67, Koskas discloses a row being generated for each row of the flat file, and respective attribute values being assigned an attribute value identifier in the form of an index integer);
generating at the computing device modified time-series data by storing the entity value identifier in association with the attribute value identifier (Fig 9, Col 10 lines 5-11, discloses the generating/storing of modified data in a link table such that the entity value identifiers (client link) are stored in association with the attribute value identifiers (policy link, accident link.  Col. 7 Lines 53-67 Koskas discloses the storing associations in a links table.  The links association target data tables with attributes of the target data table.  The entities are seen as the records within the target data table. The attributes of the target data is seen as the attributes of the entities);
generating at the computing device, transformed time-series data by applying a transformation to the modified time-series data (Col 10 lines 1-4, Koskas discloses generating transformed data by identifying and assigning a -1 value to columns corresponding to a null record.  When a modification occurs and the record is Null, the table changes the Null value into a default value of (-1)); 
and outputting, via the computing device, to the memory, another storage device, or an output terminal, further modified time-series data by replacing in the transformed time-series data the entity value identifier with the entity value and the attribute value identifiers with the attribute value (Col 10 lines 5-11, Koskas discloses that when retrieving data (i.e. for the purposes of outputting data), the row-ID values, considered entity/attribute value identifiers, are replaced to represent their respective attribute and entity values);
Hamilton teaches wherein the time-series data further comprises two or more entity values of two or more entities stored in association with respective attribute values of respective attributes of the two or more entities, the two or more entities comprising respective physical devices, and the modified time-series data is generated for the two or more entities (Par. 0033 Hamilton teaches the observations for a particular device is aggregated over a period of time and compared in a look-up table to the same or similar devices.  Similar devices is seen as modified time-series data for two or more entities having respective physical devices). 
Koskas in combination with Hamilton does not teach but Shimada teaches wherein the respective attribute values for the two or more entities, and corresponding entity values, for the two or more entities associated with a same time value are combined into a same cell in the further modified time-series data (Fig. 3 and Par. 0111 and Par. 0112 Shimada discloses the aggregate values when there is the same attribute at the same measurement, date and time.  The attribute is seen as the attribute values.  The measurement is seen as the entity values.  The same value is seen as the date and time. The single cells for the date and & time show the aggregate values were merged into one single cell);
Koskas and Shimada are analogous art because they are in the same field of endeavor, data processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the data transformation of Koskas to include the aggregation of similar data of Shimada, to identify duplicate data. The suggestion/motivation to combine is that it would be obvious to try in order to limit the amount of duplicate data the can be obtain inappropriately (Par. 0005 Shimada).


With respect to Claim 2, Koskas in combination with Hamilton teaches each and every limitation.
Koskas further discloses further comprising:
assigning to an additional unique entity value a next incremented entity value identifier (Col 7 lines 32-33, Col 7 lines 38-40, Col 9 lines 65-67, discloses that each row of given data table is assigned a unique integer identifier. For example, in Fig 1, all of the client names, considered as unique entity values, are given a unique entity value identifier in the form of a row-ID. These row-IDs are then used as foreign key links/references and are assigned in the client link column of the link table); and
assigning to an additional unique attribute value a next incremented attribute value identifier (Col 7 lines 32-33, Col 7 lines 38-40, Col 9 lines 65-67, discloses that each row of a given data table is assigned a unique integer identifier. For example, Fig 9 shows that for each client entity the policy and accident attributes are assigned a unique (incrementable) attribute value identifier).

With respect to Claim 3, Koskas in combination with Hamilton discloses the method of claim 1. Koskas further discloses wherein the entity value identifier and the attribute value identifier comprise natural numbers (Col 7 lines 37-40, discloses that the row-IDs which are used as entity value and attribute value identifiers are integer numbers that are non-negative (analogous to natural numbers)).

With respect to Claim 8, Koskas in combination with Hamilton discloses the method of claim 1. Koskas further discloses further comprising assessing the attribute value in the further modified data using a predetermined criterion (Fig 10G Col 9 lines 43-51, discloses assessing the amount attribute value in the further modified data, considered as the Accident Amount Thesaurus table, using a predetermined criterion, as detailed by the query, of having an amount greater than 900. The accident amount thesaurus is considered further modified data as many modification and subsequent modification steps are needed in the generation of this thesaurus table, e.g. first executing a create command to generate the thesaurus (e.g. CREATE TABLE), then further modifying by populating and grouping the data in the table);
In response to the attribute values meeting the predetermined criterion causing an audio, visual, or tactile notification to be generated (Col. 8 Lines 53-61 Koskas discloses the system examining data and when for each missing value generating a data vale.  The criterion is seen as missing value.  The tactile notification is seen as generating a data value).

With respect to Claim 9, Koskas in combination with Hamilton discloses the method of claim 1. Koskas further discloses the data further comprises an additional entity value of the entity stored in association with an additional attribute value (Fig 8 Col 9 lines 23-26, discloses a flat file containing multiple client entities (having name values), each client having multiple attribute values (gender, policy type, etc.));
in the data:
the entity value and the attribute value are stored in association with a time point in a row of a data table (Fig 8 Col 9 lines 23-26, discloses the client entities and their attributes being associated with a time point in the form of column accident date); and
the additional entity value and the additional attribute value are stored in association with the time point in another row of the data table (Fig 8 Col 9 lines 23-26, discloses multiple client entities having multiple attributes (stored in rows), each client row being associated with an accident date); and
in the further modified data, the attribute value and the additional attribute value are stored in a given row of a modified data table, the given row further containing the time point, the entity value, and the additional entity value, such that the time point , the entity value, and the additional entity value are stored in association with the given attribute value and the additional attribute value;
 (Fig 10F Col 10 lines 12-14, discloses further modified data in the form of a thesaurus created for accident dates (which is derived/modified from flat file Fig 8). Specifically, row 2 of Fig 10F shows a given row containing the time point (accident date), and all the entities and all of their attributes being stored in the given row through the use of a link in the FF Row-ID List.  The data stored in the given row through use of a link is seen as the association with the given attribute).

With respect to Claim 10, Koskas discloses a system comprising:
a memory to store time-series data comprising an entity value of an entity stored at the memory in association with attribute value of an attribute of the entity (Fig 8, Col 9 lines 23-26, discloses a flat file which contains entity values, considered as client names, and attribute values (Birth Year, Gender, etc.) for each of these entities);
a processor in communication with the memory, the processor to (Col 6 lines 54-57, discloses Koskas that Fig 1-3 tables are associated with a processor that can then carry out RDMS programs. Fig 8 contains the same information as Fig 1-3, therefore a processor can be assumed to be in communication with the memory storing the flat file for Fig 8/9 as later discussed):
store an entity value identifier in association with an attribute value identifier to obtain modified data, the entity value identifier associated with the entity value and the attribute value identifier associated with the attribute value (Fig 9, Col 9 lines 57-67, discloses Koskas a link table being created and as a part of this process, an entity value (client info, which further consists of the client name) receiving an identifier. Furthermore, each entity (row of the link table) having respective attribute values being assigned an attribute value identifier. Fig 9, Col 10 lines 5-11, discloses the generating/storing of modified data in a link table such that the entity value identifiers (client link) are stored in association with the attribute value identifiers (policy link, accident link));
transform the modified data by applying a transformation to the modified data to obtain transformed data (Col 10 lines 1-4, discloses Koskas generating transformed data by identifying and assigning a -1 value to columns corresponding to a null record); and
output further modified data from the transformed data, the further modified data comprising the transformed data with the entity value identifier replaced with the entity value and the attribute value identifier replaced with the attribute value (Col 10 lines 5-11, Koskas discloses that when retrieving data (e.g. for the purposes of outputting data), the row-ID values, considered entity/attribute value identifiers, are replaced to represent their respective attribute and entity values);
Koskas does not teach but Hamilton teaches wherein the time-series data further comprises two or more entity values of two or more entities stored in association with respective attribute values of respective attributes of the two or more entities, the two or more entities comprising respective physical devices and the modified time series data is generated for the two or more entities  (Par. 0033 Hamilton teaches the observations for a particular device is aggregated over a period of time and compared in a look-up table to the same or similar devices.  Similar devices is seen as modified time-series data for two or more entities having respective physical devices).
Koskas and Hamilton are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to data storing of Koskas to include the ordering and storing data of Hamilton, to allow data to be easily understood. The suggestion/motivation to combine is that it would be obvious to try in order to ensure a device comprise with promised or required energy restrictions and efficiencies. (Par. 0005 Hamilton).
Koskas in combination with Hamilton does not teach but Shimada teaches wherein the respective attribute values the two or more entities, and corresponding entity values for the two or more entities, associated with a same time value are combined into a same cell in the further modified time-series data (Fig. 3 and Par. 0111 and Par. 0112 Shimada discloses the aggregate values when there is the same attribute at the same measurement, date and time.  The attribute is seen as the attribute values.  The measurement is seen as the entity values.  The same value is seen as the date and time. The single cells for the date and & time show the aggregate values were merged into one single cell);
Koskas and Shimada are analogous art because they are in the same field of endeavor, data processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the data transformation of Koskas to include the aggregation of similar data of Shimada, to identify duplicate data. The suggestion/motivation to combine is that it would be obvious to try in order to limit the amount of duplicate data the can be obtain inappropriately (Par. 0005 Shimada);


With respect to Claim 11, Koskas in combination with Hamilton discloses the system of claim 10. Koskas further discloses wherein the entity value identifier and the attribute value identifier are incrementable (Fig 9, Col 7 lines 37-40, discloses entity values considered as client name, and the client’s attributes (policy and accident attributes) receiving incrementable integer identifiers).

With respect to Claim 12, Koskas in combination with Hamilton discloses the system of claim 11. Koskas further discloses wherein the processor is further to:
assign to an additional unique entity value a next incremented entity value identifier (Col 7 lines 32-33, Col 7 lines 38-40, Col 9 lines 65-67, discloses that each row of given data table is assigned a unique integer identifier. For example, in Fig 1, all of the client names, considered as unique entity values, are given a unique entity value identifier in the form of a row-ID. These row-IDs are then used as foreign key links/references and are assigned in the client link column of the link table); and
assign to an additional unique attribute value a next incremented attribute value identifier (Col 7 lines 32-33, Col 7 lines 38-40, Col 9 lines 65-67, discloses that each row of a given data table is assigned a unique integer identifier. For example, Fig 9 shows that for each client entity the policy and accident attributes are assigned a unique (incrementable) attribute value identifier).

With respect to Claim 15, Koskas in combination with Hamilton discloses the system of claim 10. Koskas further discloses the data further comprises an additional entity value of the entity stored in association with an additional attribute value (Fig 8 Col 9 lines 23-26, discloses a flat file containing multiple client entities (having name values), each client having multiple attribute values (gender, policy type, etc.));
in the data:
the entity value and the attribute value are stored in association with a time point in a row of a data table (Fig 8 Col 9 lines 23-26, discloses the client entities and their attributes being associated with a time point in the form of column accident date); 
and the additional entity value and the additional attribute value are stored in association with the time point in another row of the data table (Fig 8 Col 9 lines 23-26, discloses multiple client entities having multiple attributes (stored in rows), each client row being associated with an accident date); 
and in the further modified data, the attribute value and the additional attribute value are stored in a given row of a modified data table, the given row further containing the time point, the entity value, and the additional entity value (Fig 10F Col 10 lines 12-14, discloses further modified data in the form of a thesaurus created for accident dates (which is derived/modified from flat file Fig 8). Specifically, row 2 of Fig 10F shows a given row containing the time point (accident date), and all the entities and all of their attributes being stored in the given row through the use of a link in the FF Row-ID List).

	With respect to Claim 16, Koskas discloses a non-transitory computer-readable storage medium comprising instructions executable by a processor, the instructions to cause the processor to (Col 6 lines 54-57, Col 7 lines 6-12, discloses that the Fig 1-3 tables are either stored in a memory medium, (e.g. RAM) or a magnetic disc, considered as non-transitory computer-readable storage medium, and are further associated with a processor for performing DBMS programs. Thus similar components can be assumed to be associated for Fig 8/9 which are later discussed):
access time-series data stored at a memory, the time-series data comprising an entity value of an entity stored at the memory, in association with attribute value of an attribute of the entity (Fig 8, Col 9 lines 23-26, discloses a flat file which contains entity values, considered as client names, and attribute values (Birth Year, Gender, etc.) for each of these entities);
Koskas does not teach but Hamilton teaches the entity comprising a physical device, and the attribute values of the entity comprising measurements, in a series of measurements over time, of the attribute of the physical device by a sensor (Par. 0024 Hamilton discloses the power metering monitoring the power flowing from regular redefined intervals. The power meter contains the monitor the scheduling information for the devices. The attribute is seen as the scheduling information of the power meter);
Koskas and Hamilton are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to data storing of Koskas to include the ordering and storing data of Hamilton, to allow data to be easily understood. The suggestion/motivation to combine is that it would be obvious to try in order to ensure a device comprise with promised or required energy restrictions and efficiencies. (Par. 0005 Hamilton).
Koskas teaches generate modified time-series data by replacing at the memory, in the time-series data the entity value with an entity value identifier and the attribute values with attribute value identifiers, the entity value identifier and the attribute value identifier being incrementable (Fig 9, Col 9 lines 57-67, discloses a link table being created and as a part of this process, an entity value (client info, which further consists of the client name) receiving an identifier. Furthermore, each entity (row of the link table) having respective attribute values being assigned an attribute value identifier. In generation of modified data, considered the data in the link table Fig 9, the entity and attribute values are effectively replaced with incrementable identifiers (Col 10 lines 5-11), and these identifiers are used to represent the entity/attribute values);
generate transformed time-series data by applying a transformation to the modified time-series data (Col 10 lines 1-4, discloses generating transformed data by identifying and assigning a -1 value to columns corresponding to a null record); and
output to the memory, another storage device, or an output terminal further modified time-series data by replacing in the transformed time-series data the entity value identifier with the entity value and the attribute value identifiers with the attribute values (Col 10 lines 5-11, discloses that when retrieving data (i.e. for the purposes of outputting data), the row-ID values, considered entity/attribute value identifiers, are replaced to represent their respective attribute and entity values);
	Hamilton teaches wherein the time-series data further comprises two or more entity values of two or more entities stored in association with respective attribute values of respective attributes of the two or more entities, the two or more entities comprising respective physical devices, and the modified time-series data is generated for the two or more entities (Par. 0033 Hamilton teaches the observations for a particular device is aggregated over a period of time and compared in a look-up table to the same or similar devices.  Similar devices is seen as modified time-series data for two or more entities having respective physical devices). 
Koskas in combination with Hamilton does not teach but Shimada teaches wherein the respective attribute values for the two or more entities, and corresponding entity values, associated with a same time value are combined into a same cell in the further modified time-series data (Fig. 3 and Par. 0111 and Par. 0112 Shimada discloses the aggregate values when there is the same attribute at the same measurement, date and time.  The attribute is seen as the attribute values.  The measurement is seen as the entity values.  The same value is seen as the date and time. The single cells for the date and & time show the aggregate values were merged into one single cell);
Koskas and Shimada are analogous art because they are in the same field of endeavor, data processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the data transformation of Koskas to include the aggregation of similar data of Shimada, to identify duplicate data. The suggestion/motivation to combine is that it would be obvious to try in order to limit the amount of duplicate data the can be obtain inappropriately (Par. 0005 Shimada).


	With respect to Claim 17, Koskas in combination with Hamilton discloses the non-transitory computer-readable storage medium of claim 16. Koskas further discloses before the modified time-series data is generated, store at the memory the entity value identifier in association with the entity value and store, at the memory, the attribute value identifier in association with the attribute value (Col 7 lines 31-40, discloses that the Fig 1-3 are all provided identifiers in the form of Row-IDs. Therefore, these Row-ID values are generated and associated with their respective entity (clients) or attribute (policies or accidents) values before the generation of the modified data, considered as the link table since the identifiers are further modified to be associated with each other in the row/column format of the link table). 

	With respect to Claim 18, Koskas in combination with Hamilton discloses the non-transitory computer-readable storage medium of claim 16. Koskas further discloses wherein:
to generate the modified time-series data, the instructions further cause the processor to:
replace an additional unique entity value with a next incremented entity value identifier (Fig 1, Col 7 lines 23-24, Col 7 lines 37-40, discloses that each unique client, considered entity, receives a next, incremented unique entity value identifier. For example, in Fig 1 unique entity value Ariane has an identifier 2, and the next unique entity identifier Laure has an identifier 3. Col 9 lines 65-67, these identifiers are used to represent/replace their respective values in the link table, considered as modified data since the identifiers are further modified to be associated with each other in the row/column format of the link table); 
and replace an additional unique attribute value with a next incremented attribute value identifier (Fig 3, Col 7 lines 27-30, Col 7 lines 37-40, discloses that each unique accident attribute receives a next, incremented attribute value identifier. To elaborate, although some of the date values (rows 1 and 2) are similar, the attribute objects (both date in conjunction with amount) are unique and this attribute object receives a unique identifier in the form of a Row-ID that is incremented as additional attributes entries are added. Col 9 lines 65-67, these identifiers are used to represent/replace their respective values in the link table, considered as modified data).

With respect to Claim 19, Koskas in combination with Hamilton discloses the non-transitory computer-readable storage medium of claim 16. Koskas further discloses wherein the entity value identifier and the attribute value identifier comprise natural numbers (Col 7 lines 37-40, discloses that the row-IDs which are used as entity value and attribute value identifiers are integer numbers that are non-negative (analogous to natural numbers)).


6.	Claims 4, 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Koskas (US 6,711,563 B1, hereinafter Koskas) in combination with Hamilton, II et al. U.S. Patent Application Publication No. 2010/0017242 (herein as ‘Hamilton’), Shimada et al. U.S. Patent Application Publication No. 2017/0308668 (herein as ‘Shimada’) and further in view of Shah et al. (US 10,055,114 B2, hereinafter Shah).

With respect to Claim 4, Koskas in combination with Hamilton and Shimada discloses the method of claim 1. Koskas does not explicitly disclose wherein: the data further comprises a time value stored in association with the attribute value and the entity value; and the generating the modified data comprises:  21generating a modified time value by applying a time transformation to the time value; and storing the modified time value in association with the entity value identifier and the attribute value identifier.
Shah discloses wherein:
the data further comprises a time value stored in association with the attribute value and the entity value the time values indicating respective times that the attribute values were measured (Fig 11 1104, Col 40 lines 50-52, lines 60-63, discloses entity data value in the form of a Point, 1104 (i.e. can be an air temperature sensor, Fig 7 702) being associated with timeseries attribute values that include a time value/timestamp as well as the data value at the time recorded, i.e. temperature); and
the generating the modified time-series data comprises:
generating a modified time value by applying a time transformation to the time value (Fig 11 1106, Col 41 lines 9-12, discloses the timeseries undergoing a time transformation, such as average hourly, daily, etc. to generate a modified time value for the timeseries data); and
storing at the memory, the modified time value in association with the entity value identifier and respective attribute value identifier (Fig 11 1106, 1108, Col 41 lines 7-9, discloses timeseries data being stored (after a certain transformation type has been performed) as a vector in association with the entity value identifier (1104 ID, Col 40 lines 52-54). Although not explicitly stated, a vector data structure’s element/attribute values are stored in a sequential order using indexes/identifiers pointing to the attribute value). 
	Koskas and Shah are analogous arts because they are in the same field of endeavor, efficient data storage. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the data storage techniques taught by Koskas to include the addition of timestamps and timestamp transformations/aggregations as taught by Shah. The suggestion/motivation to combine is to have aggregated data available, e.g. for the purposes of data analysis and to identify generic trends.

	With respect to Claim 5, the combination of Koskas in combination with Hamilton and Shah discloses the method of claim 4. Shah further discloses wherein:
the time value comprise respective dates and respective times (Fig 7B 710, Col 25 lines 40-41, discloses a timestamp containing a date); and
the time transformation comprises converting the respective dates and respective times into a format having a precision of one day (Fig 7B 710, Col 25 lines 40-46, discloses a time transformation having a precision of one day. To elaborate, the raw data, Fig 7B 704, is transformed (using average functions) from having a precision of 10 minutes into a format Fig 7B 710, such that the precision is daily). 

With respect to Claim 13, Koskas in combination with Hamilton discloses the system of claim 10. Koskas does not explicitly disclose wherein: the time-series data further comprises time value stored at the memory, in association with the attribute values and the entity value; the time values indicating respective time that the attribute values were measured and to obtain the modified time-series data, the processor is further to: apply a time transformation to the time value to generate a modified time value; and store the modified time values in association with the entity value identifier and the attribute value identifier.
 Shah further discloses wherein:
the time-series data further comprises a time value stored, at the memory, in association with the attribute value and the entity value, the time values indicating respective times that the attribute values were measured (Fig 11 1104, Col 40 lines 50-52, lines 60-63, discloses entity data value in the form of a Point, 1104 (i.e. can be an air temperature sensor, Fig 7 702) being associated with timeseries attribute values that include a time value/timestamp as well as the data value at the time recorded, i.e. temperature); and
to obtain the modified data, the processor is further to:
apply a time transformation to the time value to generate a modified time value (Fig 11 1106, Col 41 lines 9-12, discloses the timeseries undergoing a time transformation, such as average hourly, daily, etc. to generate a modified time value for the timeseries data); and
store the modified time value in association with the entity value identifier and the attribute value identifier (Fig 11 1106, 1108, Col 41 lines 7-9, discloses timeseries data being stored (after a certain transformation type has been performed) as a vector in association with the entity value identifier (1104 ID, Col 40 lines 52-54). Although not explicitly stated, a vector data structure’s element/attribute values are stored in a sequential order using indexes/identifiers pointing to the attribute value). 

7.	Claims 6, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koskas (US 6,711,563 B1, hereinafter Koskas) in combination with Hamilton, II et al. U.S. Patent Application Publication No. 2010/0017242 (herein as ‘Hamilton’) Shimada et al. U.S. Patent Application Publication No. 2017/0308668 (herein as ‘Shimada’) in view of Raghavendra et al (US 10,409,813 B2, hereinafter Raghavendra).

With respect to Claim 6, Koskas in combination with Hamilton discloses the method of claim 1. Koskas does not explicitly disclose wherein: the time-series data comprises the entity value and a latest attribute value as measured by the sensor stored, at the memory in association with a latest time value; the time-series data further comprises a further entity value and a corresponding further attribute value stored at the memory, in association with a further latest time value, the further latest time value being later than the latest time value by a data collection time point; and the generating the transformed data comprises: for the data collection time point, storing at the memory, an imputed entity value identifier in association with an imputed attribute value identifier, the imputed entity value identifier associated with an imputed entity value and the imputed attribute value identifier associated with an imputed attribute value corresponding to the imputed entity value.

Raghavendra discloses wherein:
the time-series data comprises the entity value and a latest attribute value, as measured by the sensor, stored, at the memory, in association with a latest time value Raghavendra(Fig 3 Table B, Col 8 lines 5-8, discloses a Table B storing temperature entities having the temperature attribute and further being associated with a  timestamp value indicating the latest time value for a respective temperature recording);
the time-series data further comprises a further entity value and a corresponding further attribute value stored, at the memory, in association with a further latest time value, the further latest time value being later than the latest time value by a data collection time point (Fig 3 Table B, Col 8 lines 15-25, discloses multiple entity values, considered as temperatures, containing further latest time values for a respective temperature attribute value. To elaborate, each row represents the latest temperature value at the time when it was recorded, therefore each row was the latest time value at the time captured. Furthermore, multiple entity values are shown, each time value being a further latest time value that is later than a previous latest time value by a data collection time point (302A shows data collection time points having a frequency of every hour)); and
the generating the transformed data comprises:
for the data collection time point, storing an imputed entity value identifier in association with an imputed attribute value identifier, the imputed entity value identifier associated with an imputed entity value and the imputed attribute value identifier associated with an imputed attribute value corresponding to the imputed entity value (Fig 3 Table B 302C, Col 8 lines 56-63, discloses two additional imputed entity and attribute values being stored in order to be later used (for the creation of the left join table). Col 8 lines 5-8, the entity value (temperature ID), also serves as the entity value identifier as it is the primary key of Table B. Additionally, one can further consider the timestamp column to be a property of the temperature entity, and although not explicitly stated, it may be considered an imputed attribute value as these timestamps did not exist in Table 302A and had to be derived in 302C (in order to create the left table join). Lastly, the imputed timestamp attribute value is associated with an identifier in the form of column ‘Timestamp ID’).

Koskas and Raghavendra are analogous arts because they are in the same field of endeavor, data imputation. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the data storage techniques taught by Koskas to include the data imputation techniques taught by Raghavendra. The suggestion/motivation to combine is to (Raghavendra, Col 9 lines 10-15) provide complete data without any missing or null values such that data analysis can be performed for more accurate results. 

With respect to Claim 14, Koskas in combination with Hamilton discloses the system of Claim 10. Koskas does not explicitly disclose wherein: the time-series data comprises the entity value and a latest attribute value as measured by the sensor, stored at the memory in association with a latest time value; the time-series data further comprises a further entity value and a corresponding further attribute value stored at the memory in association with a further latest time value, the further latest time value being later than the latest time value of a data collection time point; and to obtain the transformed time-series data, the processor is further to: for the data collection time point, store at the memory, an imputed entity value identifier in association with an imputed attribute value identifier, the imputed entity value identifier associated with an imputed entity value and the imputed attribute value identifier associated with an imputed attribute value corresponding to the imputed entity value.

Raghavendra discloses wherein:
the time-series data comprises the entity value and a latest attribute value, as measured by the sensor, stored, at the memory, in association with a latest time value Raghavendra(Fig 3 Table B, Col 8 lines 5-8, discloses a Table B storing temperature entities having the temperature attribute and further being associated with a  timestamp value indicating the latest time value for a respective temperature recording);
the time-series data further comprises a further entity value and a corresponding further attribute value stored in associate with a further latest time value, the further latest time value being later than the latest time value by a data collection time point (Fig 3 Table B, Col 8 lines 15-25, discloses multiple entity values, considered as temperatures, containing further latest time values for a respective temperature attribute value. To elaborate, each row represents the latest temperature value at the time when it was recorded, therefore each row was the latest time value at the time captured. Furthermore, multiple entity values are shown, each time value being a further latest time value that is later than a previous latest time value by a data collection time point (302A shows data collection time points having a frequency of every hour)); and
to obtain the transformed time-series data, the processor is further to:
for the data collection time point, store an imputed entity value identifier in association with an imputed attribute value identifier, the imputed entity value identifier associated with an imputed entity value and the imputed attribute value identifier associated with an imputed attribute value corresponding to the imputed entity value (Fig 3 Table B 302C, Col 8 lines 56-63, discloses two additional imputed entity and attribute values being stored in order to be later used (for the creation of the left join table). Col 8 lines 5-8, the entity value (temperature ID), also serves as the entity value identifier as it is the primary key of Table B. Additionally, one can further consider the timestamp column to be a property of the temperature entity, and although not explicitly stated, it may be considered an imputed attribute value as these timestamps did not exist in Table 302A and had to be derived in 302C (in order to create the left table join). Lastly, the imputed timestamp attribute value is associated with an identifier in the form of column ‘Timestamp ID’). 

With respect to Claim 20, Koskas in combination with Hamilton discloses the non-transitory computer-readable storage medium of claim 16. Koskas does not explicitly disclose wherein: the time-series data comprises the entity value and a latest attribute value, as measured by the sensor stored at the memory, in association with a latest time value; the time-series data further comprises a further entity value and a corresponding further attribute value stored at the memory in association with a further latest time value, the further latest time value being later than the latest time value of a data collection time point; and to generate the transformed time-series data, the instructions cause the processor to: for the data collection time point, store at the memory, an imputed entity value identifier in association with an imputed attribute value identifier, the imputed entity value identifier associated with an imputed entity value and the imputed attribute value identifier associated with an imputed attribute value corresponding to the imputed entity value.
Raghavendra discloses wherein:
the data comprises the entity value and the attribute value stored in association with a latest time value Raghavendra(Fig 3 Table B, Col 8 lines 5-8, discloses a Table B storing temperature entities having the temperature attribute and further being associated with a  timestamp value indicating the latest time value for a respective temperature recording);
the data further comprises a further entity value and a corresponding further attribute value stored in associate with a further latest time value, the further latest time value being later than the latest time value by a data collection time point (Fig 3 Table B, Col 8 lines 15-25, discloses multiple entity values, considered as temperatures, containing further latest time values for a respective temperature attribute value. To elaborate, each row represents the latest temperature value at the time when it was recorded, therefore each row was the latest time value at the time captured. Furthermore, multiple entity values are shown, each time value being a further latest time value that is later than a previous latest time value by a data collection time point (302A shows data collection time points having a frequency of every hour)); and
to generate the transformed data, the instructions cause the processor to:
for the data collection time point, store an imputed entity value identifier in association with an imputed attribute value identifier, the imputed entity value identifier associated with an imputed entity value and the imputed attribute value identifier associated with an imputed attribute value corresponding to the imputed entity value (Fig 3 Table B 302C, Col 8 lines 56-63, discloses two additional imputed entity and attribute values being stored in order to be later used (for the creation of the left join table). Col 8 lines 5-8, the entity value (temperature ID), also serves as the entity value identifier as it is the primary key of Table B. Additionally, one can further consider the timestamp column to be a property of the temperature entity, and although not explicitly stated, it may be considered an imputed attribute value as these timestamps did not exist in Table 302A and had to be derived in 302C (in order to create the left table join). Lastly, the imputed timestamp attribute value is associated with an identifier in the form of column ‘Timestamp ID’). 

8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koskas (US 6,711,563 B1, hereinafter Koskas) in combination with Hamilton, II et al. U.S. Patent Application Publication No. 2010/0017242 (herein as ‘Hamilton’), Shimada et al. U.S. Patent Application Publication No. 2017/0308668 (herein as ‘Shimada’) in view Raghavendra, and further in view of Zeng (A Study of Missing Data Imputation and Predictive Modeling of Strength Properties of Wood Composites, hereinafter Zeng).

With respect to Claim 7, the combination of Koskas in combination with Hamilton and Raghavendra discloses the method of claim 6. The combination does not explicitly disclose wherein the imputed entity value and the imputed attribute value are generated using a last observation carried forward imputation. 
Zeng discloses wherein the imputed entity value and the imputed attribute value are generated using a last observation carried forward imputation (Section 3.2 2nd Paragraph, discloses using the last observation carried forward method to impute missing values. These values may be attribute values (such as MOR or IB, as directly disclosed by the reference), or may be entity values. The last observation carried forward imputation needs only a previously existing/known value, this may be an entity or attribute value). 
Koskas, Raghavendra, and Zeng are analogous arts because they are in the same field of endeavor, data imputation. Although Zeng discusses datasets dealing with wood material properties, the imputation techniques taught still involve time related data, and thus the arts are similar. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the data storage techniques taught by Koskas to include the data imputation techniques as taught by Raghavendra and Zeng. The suggestion/motivation to combine is to ensure datasets are complete and can thus provide for a complete data analysis without missing or null values.
	Last observation carried forward imputation based on a last measurement of the attribute of the entity by the sensor (Section 3.2 2nd Paragraph, discloses using the last observation carried forward method to impute missing values. These values may be attribute values (such as MOR or IB, as directly disclosed by the reference), or may be entity values. The last observation carried forward imputation needs only a previously existing/known value, this may be an entity or attribute value.  The previously existing/known value is seen as the last measurement).



Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Henderson U.S. Patent Application Publication No. 2011/0320411 (herein as ‘Henderson’). Henderson teaches a computational platform and related methods that generally combines the object model and the programming model into a single set of constructs (e.g., Forms, relations, entities, relationships). These constructs provide the characteristics of inheritance, linkage, immutability, versioning, and substitution in a single structure that can store the objects, processes, and instructions/ programs, and provide for convergence and divergence of information in information streams, a database graph, or a database web distributed across a set of nodes.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/  June 13, 2022Examiner, Art Unit 2159                
                                                                                                                                                                                    /AMRESH SINGH/ Primary Examiner, Art Unit 2159